




EXHIBIT 10.1

EXECUTION COPY

 

RESIGNATION/RETIREMENT AGREEMENT

This Resignation/Retirement Agreement (“Agreement”) is entered into effective as
of January 4, 2007, by and between The Lenox Group Inc, a Delaware corporation
(“Lenox” or the “Company”), and Susan E. Engel (“Engel”), an individual residing
in the State of Minnesota.

WHEREAS, Engel has served as the Chief Executive Officer (“CEO”) of Lenox since
November 1996, and has been a member of the Board of Directors of Lenox (the
“Board”) since February 1996, and Chairwoman since September 1997;

WHEREAS, Lenox and Engel agree that it is appropriate for her voluntarily to
resign from her officer and director positions with Lenox effective on the date
hereof;

WHEREAS, the Board has concluded that ensuring the smooth transition of the CEO
position by entering into this Agreement is in the best interests of the Company
and its stockholders;

WHEREAS, Engel and Lenox are parties to that certain Change in Control
Agreement, made and entered into effective as of January 28, 2003 (the “CIC
Agreement”),which provides Engel with the opportunity to receive certain
benefits upon the termination of her employment with Lenox under certain
circumstances; and

WHEREAS, the parties desire to set forth all matters regarding Engel’s
resignation as CEO, resignation from the Board and her service as a consultant
to the new CEO.

NOW THEREFORE, in consideration of the premises and the covenants herein, the
sufficiency of which is hereby acknowledged, Engel and Lenox agree as follows:

1.           Resignation as CEO, Chairwoman and Director. Effective as of
January 4, 2007 (the “Resignation Date”), Engel hereby resigns as Lenox’s CEO
and Chairwoman, from all other officer positions she currently holds with Lenox
and its subsidiaries and controlled affiliates and from all director positions
she holds with the Board and with Lenox’s subsidiaries and controlled
affiliates, and Lenox hereby accepts Engel’s resignations. Engel will continue
as an employee of the Company through February 1, 2006 (the “Departure Date”).
Effective upon the Resignation Date, the CIC Agreement shall terminate and be of
no further force or effect.

2.           Consulting Regarding Transition of CEO Duties. After the Departure
Date and for a period not to continue beyond June 30, 2007 (the “Transition
Period”), Engel shall assist the new CEO in the transition of her duties as CEO
in a diligent and business-like manner, as and when reasonably requested by the
new CEO, pursuant to the terms and conditions set forth below:

(a)         Duration. Such assistance shall be limited to no more than 15 hours
per week through April 30, 2007, and no more than 5 hours per week thereafter
during the Transition Period, of consultations by Engel, which may be performed
from any location that is mutually acceptable to Engel and the new CEO; provided
that requests for Engel’s assistance shall not

 

 

 

 


--------------------------------------------------------------------------------


EXECUTION COPY

 

unreasonably interfere with her gainful full-time employment by another entity
or pursuit of other employment-related activities.

(b)         Duties. Such assistance may include, in each case, only at the
direction and request of Lenox’s new CEO: (i) representing Lenox with key
industry, civic and philanthropic constituents, (ii) assisting Lenox’s new CEO
in maintaining and developing business relationships with key strategic
partners, (iii) meeting with the new CEO to review progress toward the
refinement and execution of Lenox’s strategy and (iv) assisting the new CEO in
the recognition and motivation of employees in pursuing Lenox’s strategy.

(c)         Reporting Relationship. During the Transition Period, Engel shall
report to Lenox’s new CEO.

(d)         Manner of Performance. During the Transition Period, Engel shall not
take any action that would be adverse to Lenox’s business interests or that may
subject Engel, Lenox or any of its affiliates to civil or criminal liability.
Engel agrees to comply in full with all applicable laws, ethical standards,
rules and regulations. Engel agrees that she will comply with Lenox’s conflict
of interest policies and represents that, on the date of this Agreement, she
does not have any interest in any entity that would conflict in any manner with
the performance of services under this Agreement. Subject to the restrictive
covenants contained in this Agreement, including the non-disclosure and
non-compete covenants, Engel may engage in activities on her own behalf or on
behalf of entities other than Lenox and its affiliates, and may allocate her
time between her obligations under this Agreement and such other activities in
any manner she deems appropriate, so long as Engel’s obligations under this
Agreement are satisfied. Engel will have the sole right to determine and control
the details of performance of her duties described in this Agreement.

(e)         Office Space; Out-of-Pocket Expenses. Engel shall not retain any
office space at Lenox headquarters (whether in Eden Prairie, Minnesota or in
Bristol, Pennsylvania) after the Resignation Date. To the extent that Engel
incurs travel and other, similar out-of-pocket expenses while performing
requested consulting services for Lenox during the Transition Period, Lenox
shall promptly reimburse Engel, upon submission of standard documentation to
Lenox, for such out-of-pocket expenses.

(f)          Independent Contractor Status. During the Transition Period, Lenox
will retain Engel in the capacity of an independent contractor and not as an
employee or agent of Lenox or any of its affiliates. Engel shall not be
authorized at any time to execute any transaction on behalf of Lenox or any of
its affiliates. Nothing in this Agreement shall create, or shall be construed as
creating, any form of partnership, joint venture, employer-employee
relationship, or other affiliation that would permit Engel to bind Lenox or any
of its affiliates with respect to any matter or would cause Lenox or any of its
affiliates to be liable for any action of Engel. Neither Lenox nor Engel will
represent to any third party that Engel’s engagement by Lenox hereunder is in
any capacity other than as an independent contractor. Lenox shall not be
obligated to maintain any insurance for Engel, including, but not limited to,
medical, dental, life or disability insurance, subject to such rights as Engel
may have under COBRA or other applicable legal requirements. Except as required
by law and except with respect to the exercise of previously granted equity
awards (as described in Section 4), Engel will not be eligible to participate in
any

 

 

 

 


2


--------------------------------------------------------------------------------


EXECUTION COPY

 

employee benefit plan or program of Lenox. To the extent Engel employs others in
providing services under this Agreement, Engel agrees to comply with all
applicable workers’ compensation laws and to provide satisfactory evidence of
such compliance to Lenox on request.

3.           Compensation Until the Departure Date. Engel shall receive any
earned but unpaid portion of her current salary of $605,000 per year (the “Base
Salary”) and other compensation and benefits to which she is entitled in her
current position with Lenox through the Departure Date. Engel shall be entitled
to receive the performance shares earned, if any, in accordance with the
performance award made with respect to Lenox’s two, consecutive fiscal years
ended December 31, 2006. On the Departure Date, all compensation related to
Engel’s employment with Lenox under all other agreements and arrangements,
including all perquisite programs, shall cease, and no further compensation
shall be due from or paid by Lenox to Engel, except as contemplated in this
Agreement or as otherwise required by law.

4.           Compensation at Departure and as Consultant. In consideration for
her undertakings in this Agreement, including Engel’s agreement to serve as a
consultant to her successor as CEO, Lenox shall make the following payments to,
and distributions for the benefit of, Engel:

 

(a)         Cash Payment. The Company shall pay to Engel a total amount equal to
2.99 times the sum of the Base Salary plus the arithmetic average of the actual
annual cash bonus received by Engel during the past three fiscal years (i.e.,
2004, 2005 and 2006), which is equal to $1,957,478.00, pre-tax (the “Cash
Payment”). The Cash Payment shall be paid, subject to any withholding or other
tax obligations, as follows: (i) an amount in cash equal to $54,375.00, on the
Departure Date and on the first business day of each month thereafter through
October 1, 2007, and (ii) a lump sum payment of $1,468,103.00 on November 1,
2007.

(b)         Other Benefits. Engel shall also receive the following: (i) any
restricted or deferred stock awards outstanding on the Termination Date, in
accordance with the terms of the stock incentive plan and award agreements
governing such awards (including the performance share award referenced in
Section 3 above, if earned prior to the Resignation Date); (ii) all outstanding
stock options, all of which are currently vested as listed on Exhibit C, the
right to exercise such stock options for the remainder of the exercise period,
in accordance with the terms of the stock incentive plans and award agreements
governing such stock options; (iii) immediate vesting of all nonqualified
retirement benefits; (iv) the current value, in cash, of continued participation
in all Lenox benefit plans (described on Exhibit A hereto) at the same benefit
level at which Engel was participating on the Departure Date (of approximately
$4,034.00 per month), assuming Engel were to continue participating in such
plans for a period of 36 months after the Departure Date, which amount shall be
added to the Cash Payment and paid in accordance with the payment schedule set
forth in Section 4(a) above for the nine month period February 1, 2007 to
October 1, 2007 with payment of the balance of 27 months paid with the final
payment set forth in Section 4(a) above; (v) $50,000.00 in full satisfaction of
all expenses relating to Engel’s relocation to New York City, with such amount
being added to the Cash Payment and paid at the time of the final payment set
forth in Section 4(a) above; and (vi) an amount in cash equal to the number of
days of accrued but not used vacation of Engel for the fiscal year ended
December 31, 2006 (equal to $58,173.00), such amount to be paid on the

 


3


--------------------------------------------------------------------------------


EXECUTION COPY

 

Departure Date. Engel’s right to continued participation in the D56, Inc. 401(k)
Retirement Savings Plan and in the D56, Inc. Executive Compensation Exchange
Plan and the Executive Nonqualified Excess Plan of Department 56, Inc. shall be
subject to the eligibility and other terms and conditions of such plans (other
than as modified or amended by this Section 4(b)) as they are in effect
immediately prior to the Departure Date.

(c)         Limited Tax Adjustment. The amounts described in Section 4(b)(iv)
regarding benefit plans and in Section 4(b)(v) regarding reimbursement of
relocation expenses shall be increased by the amount necessary so that Engel
receives such amounts on a net after-tax basis. The amount of the increase
payable hereunder shall include the amount of all federal, state and local
income taxes imposed on the amounts received for such benefit plan and
relocation payments as well as the payments under this Section 4(c) at the
maximum marginal rates in effect for the year in which such payments are made,
and shall be calculated by Lenox’s independent auditors. Such payments shall be
made on November 1, 2007.

 

5.

Continued Benefits.

(a)         Prior to Departure Date. Until the Departure Date, Engel shall be
eligible for such medical, disability, life insurance coverage, vacation, sick
leave, holiday benefits and any other benefits, in each case as are customarily
made available to Lenox’s executive officers, all in accordance with Lenox’s
benefits program in effect from time to time.

(b)         After Departure Date. After the Departure Date, Engel shall be
entitled only to the benefits set forth in Section 4 of this Agreement. For the
avoidance of doubt, the parties acknowledge and agree that Engel shall not
continue to participate, after the Departure Date, in any of the plans set forth
on Exhibit A or any executive perquisite plan of Lenox, other than as set forth
in Section 4 hereof.

(c)         Indemnification. After the Departure Date, Engel shall continue to
be entitled to be indemnified by Lenox with respect to actions taken by her in
her capacity as an officer or director of Lenox in accordance with the terms of
Lenox’s bylaws, Delaware law and any indemnification agreement between Lenox and
Engel entered into prior to the date hereof, and to the maximum extent permitted
by law and to the extent available continued coverage under Lenox’s officers and
directors liability policies.

 

6.

Release.

(a)         In consideration of the promises, covenants and other valuable
consideration provided by Lenox in this Agreement including, without limitation,
Lenox’s agreements to provide the compensation set forth in Sections 3and 4
hereof, Engel agrees that, for her to be entitled to receive the payments and
other benefits described in this Agreement, she will execute, and refrain from
revoking: (a) the Release attached hereto as Exhibit B on the Resignation Date,
and (b) a Release in substantially the same form as Exhibit B on the last day of
the Transition Period (the “Transition Date”).

(b)         Lenox Release. Subject to Engel’s execution and delivery of the
Release on the Resignation Date and a comparable release on the Transition Date,
and Engel’s not

 

 

 

 


4


--------------------------------------------------------------------------------


EXECUTION COPY

 

revoking either of such releases, Lenox hereby releases Engel from all liability
for damages, claims, and demands, whether known or unknown, of any kind,
including all claims for costs, expenses, and attorneys’ fees, which Lenox, its
successors or assigns may have against Engel; provided, however, that the
foregoing release shall not extend to, and Lenox expressly does not release, any
claim, known or unknown, which Lenox, its successors or assigns may have against
Engel relating in any way to any misconduct by Engel prior to Engel’s
termination of employment which constitutes fraud, a felony, willful gross
neglect, willful gross misconduct or willful concealment, in each case, which is
injurious to Lenox’s consolidated financial condition or consolidated results of
operations.

 

 

7.

Non-Disclosure, Non-Solicitation, and Non-Competition Covenants. As an
inducement to Lenox to enter into this Agreement, Engel agrees as follows:

(a)         Non-Disclosure. Engel acknowledges that she has received, and will
continue to receive during the Transition Period, access to confidential and
proprietary business information or trade secrets (“Confidential Information”)
about Lenox, that this information was obtained by Lenox at great expense and is
reasonably protected by Lenox from unauthorized disclosure, and that Engel’s
possession of this special knowledge is due solely to her employment with Lenox.
In recognition of the foregoing, Engel will not, at any time during the
Transition Period or thereafter, disclose, use or otherwise make available to
any third party any Confidential Information relating to Lenox’s business,
including its products, production methods, and development; manufacturing and
business methods and techniques; trade secrets, data, specifications,
developments, inventions, engineering and research activity; marketing and sales
strategies, information, data and techniques; long and short term plans; current
and prospective dealer, customer, vendor, supplier and distributor lists,
contacts and information; financial, personnel and information system
information; and any other information concerning the business of Lenox which is
not disclosed to the general public or known in the industry, except for
disclosure necessary in the course of Engel’s performance of her duties or
compliance with applicable legal requirements. Notwithstanding the above,
Confidential Information shall not include any information or material that (a)
is or becomes after the date hereof public knowledge, other than by Engel’s act
or omission; or (b) is or becomes after the date hereof available to Engel
without obligation of confidence from a source (other than Company) having the
legal right to disclose that information.

(b)         Non-Solicitation.

(i)          Engel specifically acknowledges that the Confidential Information
described in this Section 7 includes confidential data pertaining to current and
prospective customers and dealers of Lenox, that such data is a valuable and
unique asset of Lenox’s business and that the success or failure of Lenox’s
specialized business is dependent in large part upon Lenox’s ability to
establish and maintain close and continuing personal contacts and working
relationships with such customers and dealers and to develop proposals which are
specifically designed to meet the requirements of such customers and dealers.
Therefore, during the Transition Period and for the twenty-four (24) months
following the Transition Date, Engel agrees that she will not, except on behalf
of Lenox or with Lenox’s express written consent, solicit, either directly or
indirectly, on her own behalf or on behalf of any other person or entity,

 


5


--------------------------------------------------------------------------------


EXECUTION COPY

 

any such customers and dealers with whom she had contact during the twenty-four
(24) months preceding the Departure Date with respect to any “business
competitive with that conducted by Lenox” as defined in Section 7(c) below.

(ii)         Engel specifically acknowledges that the Confidential Information
described in this Section 7 also includes confidential data pertaining to
current and prospective employees of Lenox, and Engel further agrees that during
Engel’s employment with Lenox and for the twenty-four (24) months following the
Transition Date, she will not directly or indirectly solicit, on her own behalf
or on behalf of any other person or entity, the services of any person who is an
employee (while employed by Lenox) of Lenox or solicit any of Lenox’s employees
to terminate their employment with Lenox, except with Lenox’s express prior
written consent.

(iii)        Engel specifically acknowledges that the Confidential Information
described in this Section 7 also includes confidential data pertaining to
current and prospective vendors and suppliers of Lenox, and Engel agrees that,
during the Transition Period and for the twenty-four (24) months following the
Transition Date, she will not, directly or indirectly, solicit, on her own
behalf or on behalf of any other person or entity, any Company vendor or
supplier for the purpose of either providing products or services to a “business
competitive with that of Lenox” as hereinafter defined, as described in Section
7(c)(i), or terminating or materially changing such vendor’s or supplier’s
relationship or agency with Lenox.

 

(c)

Non-Competition.

(i)          Engel covenants and agrees that, during the Transition Period and
for the twenty-four (24) months following the last day of the Transition Period,
she will not, in any geographic market in which Engel worked on behalf of Lenox
during the twenty-four (24) months preceding the Departure Date (including,
without limitation, the United States and Canada), engage in or carry on,
directly or indirectly, as an owner, employee, agent, associate, consultant or
in any other capacity, a business competitive with that conducted by Lenox. A
“business competitive with that conducted by Lenox” shall mean the design,
development, manufacture, sale, marketing, production or distribution of the
products by, if stated, the companies (and such companies’ successors or
assigns, whether by merger, acquisition, sale, assignment or otherwise)
identified on Exhibit D hereto. To “engage in or carry on” shall mean to have
ownership in such business (excluding ownership of up to 1% of the outstanding
shares of a publicly-traded company) or to consult with, work in, direct or have
responsibility for any area of such business, including but not limited to the
following areas: operations, sales, marketing, manufacturing, procurement or
sourcing, purchasing, customer service, distribution, product planning,
recruiting, employee relations, research, design or development.

(ii)         During the Transition Period and for twenty-four (24) months
following the Transition Date, Engel certifies and agrees that she will notify
the CEO of her employment or other affiliation with any business competitive
with that conducted by Lenox (as defined in clause (i) above) prior to the
commencement of such employment or affiliation. Engel may make a written request
to the Chairman of the Board for modification of this non-competition covenant;
the Chairman will determine, in his or her sole discretion, if the requested
modification will be harmful to Lenox’s business interests; and the Chairman of
the Board will

 

 

 

 


6


--------------------------------------------------------------------------------


EXECUTION COPY

 

promptly notify Engel in writing of the terms of any permitted modification or
of the rejection of the requested modification.

(d)         The parties intend that each of the covenants contained in this
Section 7 shall be construed as a series of separate covenants, one for each
state of the United States and each county of each state of the United States
and each province of Canada. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections of this Section 7. If, in any judicial proceeding, a court
shall refuse to enforce any of the separate covenants (or any part thereof)
deemed included in those subsections, then such unenforceable covenant (or such
part) shall be deemed eliminated from this Agreement for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
(or portions thereof) to be enforced. In the event that the provisions of this
Section 7 should ever be deemed to exceed the time or geographic limitations, or
the scope of such covenant, permitted by applicable law, then such provisions
shall be modified and enforced to the maximum time or geographic limitations, as
the case may be, permitted by applicable laws. The unenforceability of any
covenant in this Section 7 shall not preclude the enforcement of any other of
said covenants or provisions or of any other obligation of Engel or Lenox
hereunder, and the existence of any claim or cause of action of Engel or Lenox
against the other, whether predicated on the Agreement or otherwise, shall not
constitute a defense to the enforcement by Lenox of any of said covenants.

8.           Company Remedies. Engel acknowledges and agrees that the
restrictions and agreements contained in this Agreement are reasonable and
necessary to protect the legitimate interests of Lenox, that the services to be
rendered by Engel as CEO of Lenox and, during the Transition Period, as a
consultant to Lenox, are of a special, unique and extraordinary character, that
it would be difficult to replace such services and that any violation of Section
7 of this Agreement would be highly injurious to Lenox, that Engel’s violation
of any provision of Section 7 of this Agreement would cause Lenox irreparable
harm that would not be adequately compensated by monetary damages and that the
remedy at law for any breach of any of the provisions of Section 7 will be
inadequate. Engel further acknowledges that Engel has requested, or has had the
opportunity to request, that legal counsel review this Agreement, and having
exhausted such right, agrees to the terms herein without reservation.
Accordingly, Engel specifically agrees that, after notice and an opportunity to
cure within five days after receipt of such notice, Lenox shall be entitled, in
addition to any remedy at law or in equity, to (i) suspend any and all payments
not yet paid to her under this Agreement to the extent of actual damages
suffered by Lenox for such breach in the event of any breach by her of her
covenants under Sections 7 and/or 10 hereunder, and (ii) preliminary and
permanent injunctive relief and specific performance for any actual or
threatened violation of this Agreement and to enforce the provisions of Section
7 of this Agreement, and that such relief may be granted without the necessity
of proving actual damages and without necessity of posting any bond. This
provision with respect to injunctive relief shall not, however, diminish the
right to claim and recover damages, or to seek and obtain any other relief
available to it at law or in equity, in addition to injunctive relief.

9.           Return of Property. Promptly after the Resignation Date, Engel
shall deliver to a designated Company representative all records, documents,
hardware, software, and all other

 

 

 

 


7


--------------------------------------------------------------------------------


EXECUTION COPY

 

Company property and all copies thereof in Engel’s possession. Engel
acknowledges and agrees that all such materials are the sole property of Lenox
and that Engel will certify in writing to Lenox at the time of termination that
Engel has complied with this obligation.

10.        Non-Disparagement. Engel agrees that she will not, and will use her
reasonable efforts to prevent anyone acting on her behalf to, make any statement
or representation, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may, directly or indirectly,
disparage or be damaging to Lenox or its officers, directors, employees,
advisors, businesses or reputations. Lenox (acting solely through its Board of
Directors, senior executive officers or independent advisors) will not make any
statement or representation, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to Engel or her businesses or reputation.
Notwithstanding the foregoing, nothing in this Agreement shall preclude either
Engel or Lenox from making truthful statements or disclosures that are required
by applicable law, regulation or legal process

11.        Lenox’s Default in Payment. Should Lenox default in timely payment on
the due date of any payment or amount due under this Agreement, Engel shall give
written notice of such default to the person specified in this Agreement to
receive notice on behalf of Lenox. Lenox shall have five days after the receipt
of such a notice of default to cure any payment default. In the event Lenox
fails to cure such payment default or contests its obligation to make any such
payment, Lenox shall, within ten (10) days after the later of (i) the
commencement of any proceeding involving an issue of payment of any amounts to
Engel under this Agreement or (ii) the date on which such payment was due to be
paid to Engel under the terms of this Agreement (even if Lenox disputes its
obligation to make such payment) if such proceeding has already been commenced,
deposit with the court in which Engel is seeking to enforce her rights to
receive any payments to be made to her under this Agreement or Lenox is
contesting its obligation to make any such payments, and such amount shall be
distributed as awarded by such court or as the parties hereto may otherwise
mutually agree in connection with a settlement of such proceeding.

12.        Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

13.        Ambiguities in this Agreement. The parties acknowledge that this
Agreement has been drafted, prepared, negotiated and agreed to jointly, with
advice of each party’s respective counsel, and to the extent that any ambiguity
should appear, now or at any time in the future, latent or apparent, such
ambiguity shall not be resolved or construed against either party.

14.        Notices. All notices and other communications hereunder shall be in
writing. Any notice or other communication hereunder shall be deemed duly given
if it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth:

 

 

 

 


8


--------------------------------------------------------------------------------


EXECUTION COPY

 

If to Engel, to her current residence address maintained in Lenox’s records or
as she may otherwise direct in writing.

 

With a copy to:

 

 

Ralph Strangis

 

Kaplan, Strangis and Kaplan, P.A.

 

5500 Wells Fargo Center

 

Minneapolis, MN 55402

 

Facsimile: (612) 375-1143

 

 

 

If to Lenox:

 

Lenox Group Inc

 

Island View Crossing

 

1414 Radcliffe Street

 

Bristol, PA 19007

 

Attention: Vice President and General Counsel

 

Facsimile: (267) 525-5646

Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, facsimile, ordinary mail or
electronic mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it is actually received by the intended
recipient. Any party may change the address to which notices and other
communications hereunder are to be delivered by giving the other Party notice in
the manner set forth herein.

15.        Counterpart Agreements. This Agreement may be executed in multiple
counterparts, whether or not all signatories appear on these counterparts, and
each counterpart shall be deemed an original for all purposes.

16.        Governing Law. This Agreement shall be governed by and construed
under the internal laws of the State of Minnesota, without regard to its
conflict of laws principles.

17.        Jurisdiction and Venue. This Agreement shall be deemed performable by
all parties in, and venue shall exclusively be in the state or federal courts
located in, Hennepin County, Minnesota. Engel hereby consents to the personal
jurisdiction of these courts and waives any objection that such venue is
objectionable or improper.

 

 

 

 


9


--------------------------------------------------------------------------------


EXECUTION COPY

 

18.        No Assignment of Claims. Except in the event of her death for an
assignment to her estate, heirs and devisees, Engel shall not assign or delegate
any of her rights or obligations under this Agreement without the prior written
consent of Lenox, and any attempted assignment without Lenox’s consent shall be
void ab initio. Lenox may assign this Agreement to any successor of Lenox or any
purchaser of all or substantially all of the assets of Lenox.

19.        Entire Agreement. This Agreement, together with the Exhibits attached
hereto, sets forth the entire agreement between the parties, and, except as
otherwise provided herein, fully supersedes any and all prior agreements,
understandings, or representations between the parties pertaining to the subject
matter of this Agreement. For the avoidance of doubt, from and after the date
hereof, Engel and the Company specifically agree that the CIC Agreement shall
terminate and be of no force or effect.

20.        No Waiver. Lenox’s waiver or failure to enforce any term of this
Agreement on one instance shall not constitute a waiver of its rights under this
Agreement with respect to any other violations.

21.        Binding Effect of Agreement. This Agreement shall be binding upon
Engel, Lenox and their heirs, administrators, representatives, executors,
successors and permitted assigns.

22.        Advisory Fees. The Company shall reimburse Engel for the reasonable,
and appropriately documented, fees and expenses of legal counsel and an
accounting advisor to Engel in connection with the negotiation and execution of
this Agreement, up to a maximum total reimbursement of $15,000.00.

23.        Taxes and Withholding. To the extent required by the federal and
applicable state income tax laws and regulations, Lenox shall withhold and
deduct from all compensation payable under this Agreement any required
withholding and deductions.

24.        Application of Section 409A of Internal Revenue Code. Notwithstanding
anything in this Agreement to the contrary, the provisions of this Agreement
shall be interpreted and applied in a manner that is consistent with Section
409A of the Internal Revenue Code of 1986, as amended, and any guidance issued
by the United States Treasury Department thereunder.

25.        No Mitigation or Offset. Engel shall be under no obligation to seek
other employment; and no amounts due to Engel under this Agreement shall be
subject to offset due to any remuneration attributable to any subsequent
employment or other pursuits by Engel.

 

 

 

 

 

 

 







10


--------------------------------------------------------------------------------


EXECUTION COPY

 

[Signature Page to Follow]

 

 






















11


--------------------------------------------------------------------------------


EXECUTION COPY

 



 

The parties have duly executed this Agreement as of the date first written
above.

 

  LENOX GROUP INC           By:            Title:    Director and Chair of the
Compensation Committee           Susan E. Engel
















12


--------------------------------------------------------------------------------


EXECUTION COPY

 

EXHIBIT A

Lenox Group Inc Benefit Plans

 

•

Group Medical Plan

 

•

Group Dental Plan

 

•

Group Vision Plan

 

•

Section 125 Healthcare Reimbursement Plan (HCRA)

 

•

Section 125 Dependent Care Reimbursement Plan (DCRA)

 

•

Group Life Insurance, including option to purchase supplemental for self and/or
dependent(s)

 

•

Group AD&D Insurance, including option to supplemental coverage for self and/or
dependent(s)

 

•

Short-Term Disability Income Plan (self-insured)

 

•

Long-Term Disability Income Individual and Group Policies (Northwestern Mutual),
including imputation to current income of employer-paid premium and
corresponding tax reimbursement (“gross-up”)

 

•

D 56, Inc. 401k Retirement Savings Plan, including employer-paid match
contribution (100% of first 3% of eligible compensation deferred, 50% of 4th%
and 5th%) and employer-paid profit-sharing contribution (recent historical and
future anticipated at 8% to 10% of compensation)

 

•

Executive Compensation Exchange Plan (“KEYSOP”), including employer-paid match
contribution (2% of gross amount deferred by participant) and employer-paid
profit-sharing contribution (restoring the percentage profit-sharing
contribution contemplated of the D 56, Inc. 401k plan to the extent prohibited
by the 401k rules under that plan or applicable law or regulation (e.g., 415
limitation))

 

•

The Executive Nonqualified Excess Plan of Department 56, Inc.

 

 

 

 


13


--------------------------------------------------------------------------------


EXECUTION COPY

 

EXHIBIT B

EMPLOYEE RELEASE

Susan E. Engel (“Employee”), in consideration for the payment of monies and
benefits by Lenox Group Inc (the “Company”) pursuant to the Resignation
Agreement to which this Release is annexed as Exhibit B (the “Resignation
Agreement”), does hereby confirm her agreement and delivery of this Release by
setting forth her signature in the space provided below.

Employee, on behalf of herself and her heirs and representatives, hereby
releases Company and all of its affiliates, predecessors, subsidiaries,
successors, employees, officers, directors, agents, insurers, representatives,
counsel, shareholders, and all other persons, entities, and corporations
affiliated or related with any of them (the “Released Parties”), from all
liability for damages, claims, and demands, whether known or unknown, of any
kind, including all claims for costs, expenses, and attorneys’ fees arising out
of any events, acts, decisions, or omissions occurring prior to execution of
this Release (including, but not limited to, Employee’s separation from
employment with Company). Employee understands that this Release is a full,
final, and complete settlement and release of all her claims whatsoever, whether
statutory or at common law.

Employee further agrees that she will not institute any lawsuit against the
Released Parties concerning any claim which she every had, may have, or ever
can, shall or may claim to have relating in any way to her employment with the
Company or her separation from that employment. To the extent that the law
requires that Employee be permitted to commence or participate in any other type
of legal proceeding, whether with an administrative agency or otherwise, and
Employee chooses to do so, Employee hereby waives the right to recover
personally any monetary damages or other individual relief from the Released
Parties as a result of any such proceeding.

ADDITIONALLY, THIS RELEASE SPECIFICALLY WAIVES ALL OF EMPLOYEE’S RIGHTS AND
CLAIMS ARISING UNDER TITLE VII OF THE CIVIL RIGHTS ACT, AS AMENDED (42 U.S.C. §
2000e, et seq.); THE AMERICANS WITH DISABILITIES ACT (42 U.S.C. § 12101 et
seq.); THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. § 621 et
seq.), AS AMENDED; THE OLDER WORKERS’ BENEFIT PROTECTION ACT, AS AMENDED (29
U.S.C. § 626(f); MINNESOTA HUMAN RIGHTS ACT (MN STATUTES § 363A.01 et seq.); THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT (29 U.S.C. §1001, et seq.) AND ANY OTHER
FEDERAL, STATE, AND LOCAL CIVIL RIGHTS STATUTES, LAWS, ORDINANCES, RULES OR
REGULATIONS. In connection with this waiver, Employee acknowledges and agrees to
the following:

 

a.

Employee is not waiving any rights or claims under the Age Discrimination in
Employment Act of 1967, as amended, that may arise after this Release is
executed.

 

 

 

 


14


--------------------------------------------------------------------------------


EXECUTION COPY

 

 

b.

Employee can waive rights or claims under the Age Discrimination in Employment
Act only in exchange for consideration that this is in addition to anything of
value to which Employee is already entitled.

 

c.

Employee has been informed of her right to rescind this Agreement as far as it
extends to potential claims under the Minnesota Human Rights Act, § 363A.01 et
seq., by written notice to the Company within fifteen (15) calendar days
following her execution of this Release. To be effective, such written notice
must be delivered either by hand or by mail to the Chairman of the Board of
Directors, Lenox Group Inc, 6436 City West Parkway Eden Prairie, MN 55344 ,
within the fifteen (15)-day period. If a notice of rescission is delivered by
mail, it must be: 1) postmarked within the fifteen (15)-day period; 2) properly
addressed to the Chairman, as set forth above; and 3) sent by certified mail,
return receipt requested.

 

d.

Employee has been informed of her right to revoke this Release as far as it
extends to potential claims under the Age Discrimination in Employment Act, 29
U.S.C.§ 621 et seq., by informing the Company, through the Chairman at the above
referenced address, of her intent to revoke this Agreement within seven (7)
calendar days following her execution of this Release.

 

e.

Employee understands that, in the event she timely delivers a notice of
rescission and/or revocation hereunder, the Company may, at its discretion,
either enforce the remaining provisions of the Resignation Agreement, or void
the entire Resignation Agreement and require any payments made and/or benefits
conferred as of that date to Employee be immediately repaid by Employee to the
Company.

 

f.

Employee has carefully read and fully understands all of the provisions and
effects of this Release and Employee knowingly and voluntarily entered into all
of the terms set forth herein, having been advised by the Company to consult
with legal counsel of her choosing prior to signing this Release.

Employee’s signature below evidences Employee’s understanding and voluntary
waiver of all claims against the Company, including but not limited to those
pursuant to each of the statutes identified above in this Release.

Notwithstanding anything in this Release to the contrary, Employee does not
release the Company of any of its obligations or any of Employee’s claims or
demands (1) under any of the Company’s applicable insurance policies or any
applicable indemnification agreement or law with respect to suits, demands,
proceedings, or other claims arising out of events, occurrences, or conduct in
connection with Employee’s conduct as a director, officer, or employee of the
Company or any of its subsidiaries so long as, with respect to the events,
occurrences, or conduct which give rise to any such suit, demand, proceeding, or
other claim, Employee acted in good faith in the reasonable belief that
Employee’s acts or omissions were in (or not opposed to) the best interest of
the Company, (2) under the Resignation Agreement or (3) under any employee
pension benefit plan or employee welfare benefit plan under ERISA (“Employee
Retirement Income Security Act”, 29 U.S.C.

 

 

 

 


15


--------------------------------------------------------------------------------


EXECUTION COPY

 

Sec 1001 et seq.), which rights shall be governed by the terms of any such plans
maintained by the Company.

 

 

 

 

Date:

 

Susan E. Engel

 

 

 

 

 




















16


--------------------------------------------------------------------------------


EXECUTION COPY

 

EXHIBIT C

OUTSTANDING OPTIONS

Options

 

 

 

 

 

 

 

 

 

 

 

Grant Date

 

Exercise Price

 

Outstanding

 

 

 

 

 

 

 

3/1/2000

 

13.81

 

20,000

 

3/1/2000

 

13.81

 

84,000

 

5/15/2000

 

9.19

 

29,925

 

2/28/2001

 

8.49

 

52,000

 

3/15/2002

 

12.80

 

123,151

 

3/15/2002

 

12.80

 

140,924

 

1/3/2005

 

16.78

 

34,500

 

12/29/2005

 

13.26

 

48,000

 

 

 

 

 

 













17


--------------------------------------------------------------------------------


EXECUTION COPY

 

EXHIBIT D

COMPETITIVE BUSINESSES

 

•

Tabletop products includes flatware, barware and dinnerware

 

•

Waterford/Wedgwood Group (including Royal Doulton, Johnson Brothers, Rosenthal,
Vera Wang, and other members of such Group)

 

•

Noritake

 

•

Mikasa (including Durand, Ralph Lauren)

 

•

Oneida

 

•

Villeroy and Boch

 

•

Lifetime Brands, Inc.

 

•

Denby

 

•

Spode

 

•

Portmeirion

 

•

Godinger

 

•

Reed & Barton

 

•

Yamazaki

 

•

Giftware

 

•

Midwest of Cannon Falls

 

•

Pacific Rim

 

•

Any company with a Christmas ornament business larger than $25 million

 

•

Collectibles:

 

•

Lighted houses made of ceramic or porcelain

 

•

Porcelain or ceramic figurines (licensed or non-licensed) in price point range
of $15 to $50

 

 

 


18


--------------------------------------------------------------------------------